Citation Nr: 0005415	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urticaria.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1974.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for urticaria.

The veteran presented testimony before the undersigned Member 
of the Board of Veterans' Appeals (Board) at the RO in 
October 1999.  A transcript of the testimony presented at the 
hearing has been associated with the claims file.  The 
representative requested that the case be held in abeyance 
for 60 days pending submission by the veteran of a statement 
from a physician referable to urticaria.  The case was held 
in abeyance for the requested 60 day period; however, no 
additional evidence was submitted by the veteran in support 
of his claim.


FINDINGS OF FACT

1.  In June 1993 the Board denied entitlement to service 
connection for a skin disability to include chronic, 
recurrent urticaria, eczema, and/or tinea disorders.

2.  The evidence submitted since the June 1993 determination 
of the Board is cumulative or repetitive in nature, does not 
bear directly and substantially upon the issue, and by itself 
or in connection with the evidence previously of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSION OF LAW

Evidence submitted since the June 1993 determination wherein 
the Board denied entitlement to service connection for a skin 
disability, to include chronic, recurrent urticaria, eczema, 
and/or tinea disorders is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1993 
decision wherein the Board denied entitlement to service 
connection for urticaria is reported in pertinent part below.

The service medical records disclosed that the veteran was 
treated for a fungus rash of the right hand in early October 
1973.  In late October 1973 he complained that the treatment 
was not helping.  His diagnosis was changed to an allergic 
rash and his medication was accordingly adjusted.  In March 
1974 he was found to have an allergic rash of the right hand.  
It was recommended that he seek treatment at a VA medical 
facility upon discharge from service.  The separation 
examination report shows the veteran had a bilateral hand 
rash.  

Efforts on file on the part of the RO to obtain immediate 
post service treatment records of skin disorders were 
unsuccessful.

Post service medical documentation of record shows treatment 
of the veteran for a skin disorder began in 1988.  The record 
show the veteran has been diagnosed with tinea pedes, crus 
and manus; chronic eczema, and recurrent, chronic eczema.

A March 1991 VA special dermatology examination report shows 
the veteran presented with no skin disorder.  Several later 
dated medical reports also were negative for the presence of 
any skin disorder.

The Board denied entitlement to service connection for a skin 
disorder including urticaria in June 1993.  The Board found, 
in pertinent part, that the veteran had been treated for skin 
rash, noted to be either allergic or fungal in etiology, 
which had not fully resolved at the time of his discharge in 
1974.  

The Board also found that many years after discharge from 
service the veteran had been diagnosed with tinea infections, 
eczema, and chronic/recurrent urticaria.  The Board 
determined that the veteran's skin disorder in service was 
transient in nature, resolved without residual disability, 
and that the then current skin disorders were not related to 
his military service.

The pertinent evidence submitted subsequent to the June 1993 
determination wherein the Board denied entitlement to a 
service connection for a skin disorder is reported below.

Associated with the claims file were a substantial quantity 
of VA treatment reports dated during the 1990's including 
references to treatment of the veteran for skin disorders.

The veteran presented testimony in support of his claim for 
service connection for a skin disorder before the undersigned 
Member of the Board at the RO in October 1999.  The veteran 
reiterated his contention that he currently suffers from a 
chronic acquired skin disorder which had originated during 
his period of active service.  He stated that he would be 
visiting a private physician to obtain proof of a medical 
nexus between his current skin disorder and service.  In this 
regard his representative requested that adjudication of his 
appeal be held in abeyance for 60 days pending submission of 
the evidence.  The case was held in abeyance for 60 days; 
however, no additional evidence from the veteran was 
submitted.

Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of the other evidence in the record.  
Smith v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.


Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table)).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
continuity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for urticaria, which the Board had 
previously denied in June 1993.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

A review of the Board's June 1993 decision sows, in essence, 
that it was found that the veteran had a skin disorder in 
service which resolved without residual disability, and that 
post service variously diagnosed skin disorders were not 
related to the transient skin disorder reported in service.

In the case at hand, the evidence submitted by the veteran to 
reopen his claim for service connection for urticaria 
consists of more recently dated treatment reports which 
include references to his treatment for skin symptomatology, 
and hearing testimony.  The additional treatment reports are 
new to the extent that they were not previously of record.  
They are not material to the veteran's claim because they 
contain no competent medical opinion relating any skin 
disorder to his period of service.

The hearing testimony presented by the veteran is also new to 
the extent that it was not previously of record.  The hearing 
testimony is not material because the veteran has merely 
reiterated previous contentions and allegations which were 
previously considered and rejected by the Board when it 
issued its previous decision in June 1993.  The Board also 
notes the veteran requested that adjudication of his case be 
held in abeyance for 60 days pending submission of additional 
evidence from a private physician.  The veteran was afforded 
the requested 60 day period; however, he has not submitted 
any additional evidence to support his claim of service 
connection for a skin disorder.

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.

As the Board noted previously, the Court announced a three 
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
urticaria, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
urticaria, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

